UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-K/ A (Amendment No. 1) [x] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the fiscal year ended: December 31, 2008 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 333-126748 AULTRA GOLD INC. (Exact name of registrant as specified in its charter) Nevada 333-126748 98-0448154 (State or Other Jurisdiction (Commission File (I.R.S. Employer of Incorporation) Number) Identification Number) 120 North 5th Street JACKSONVILLE OR (Address of principal executive offices) (Registrant's telephone number, including area code) (541) 899-8036 Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: None Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B contained in this form, and no disclosures will be contained, to the best of issuer's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] Issuer’s revenues for its most recent fiscal year: Nil. The aggregate market value of the common stock, $.001 par value, held by non-affiliates of the issuer, based upon the closing price of Common Stock on March 30, 2009, as reported on the Over the Counter Bulletin Board under the symbol “AGDI.OB,” was approximately $190,083 (96,146,668 shares less the 55,200,000 owned by the officers & directors x $0.0022 per share). The number of shares outstanding of each class of our common equity as of March 30, 2009 is as follows: Class of Common Equity Number of Shares Common Stock, par value $0.001 96,146,668 Transitional Small Business Disclosure Format (check one): Yes [ ] No [X] Table Of Contents Item Description Page Part I 1. Description of Business 2 2. Description of Property 19 3. Legal Proceedings 19 4. Submissions of Matters to a Vote of Security Holders 19 Part II 5. Market for Common Equity and Related Stockholder Matters 20 6. Management’s Discussion and Analysis or Plan of Operations 22 7. Financial Statements 27 8. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 27 8A. Controls and Procedures 28 8A(T). Controls and Procedures. 28 Part III 9. Directors, Executive Officers, Promoters, Control Persons and Corporate Governance; Compliance With Section 16(a) of the Exchange Act 31 10. Executive Compensation 33 11. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 35 12. Certain Relationships and Related Transactions, and Director Independence 36 13. Exhibits 36 14. Principal Accountant Fees and Services 37 Signatures 38 Financial Statements and Exhibits F-1 1 PART I ITEM 1. DESCRIPTION OF BUSINESS Forward-Looking Statements The following discussion should be read in conjunction with our audited Financial Statements and Notes thereto included herein beginning on page F-1. Certain statements in this Report constitute “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, Section 21E of the Securities Exchange Act of 1934 and the Private Securities Litigation Reform Act of 1995. We intend that such forward-looking statements be subject to the safe harbors created thereby. All such forward-looking information involves risks and uncertainties and may be affected by many factors, some of which are beyond our control. These factors include: · Develop the reputation of AGI as a successful mining property acquisition and exploration company; · Successfully identify and exploit mining opportunities; · Develop viable strategic alliances; and · Maintain sufficient volume of successful new mining opportunities. · Regulatory, competitive or other economic influences. Forward-looking statements involve known and unknown risks, uncertainties and other factors which may cause our actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. Factors that may cause actual results, our performance or achievements, or industry results, to differ materially from those contemplated by such forward-looking statements include without limitation: · Our ability to obtain additional funding as the exploration for commercially exploitable mineral deposits or reserves, as well as general, legal, accounting and administrative expenses associated with our reporting requirements with the SEC, is expected to require from us total expenditures over the next two years in an approximate amount of · Our ability to obtain additional funding as we presently do not have sufficient funds to pursue our stated plan of operation for the next twelve-month period. · Our ability to be successful in our acquisition and exploration of gold and mineral properties activities. · Our ability to attract and retain management. · The intensity of competition for commercially exploitable mineral deposits or reserves; and · existing and potential performance issues with suppliers and customers; · governmental export and import policies; · global trade policies; · worldwide political stability and economic growth; · potential entry of new, well-capitalized competitors into our markets; · changes in our capital structure and cost of capital; and · General economic conditions. The words “believe”, “expect”, “anticipate”, “intend”, “project”, “estimate” and “plan” or the negative or other variations, or by discussions of strategy that involve risks and uncertainties, identify forward-looking statements. We urge you to be cautious of the forward-looking statements, that such statements, which are contained in this Annual Report, reflect our current beliefs with respect to future events and involve known and unknown risks, uncertainties and other factors affecting our operations, market growth, services, products and licenses. No assurances can be given regarding the achievement of future results, as actual results may differ materially as a result of the risks we face, and actual events may differ from the assumptions underlying the statements that have been made regarding anticipated events. References in this Annual Report on Form 10-KSB (the “Annual Report”) to “we”, “us,” “our,” “the Company,” “Aultra Gold” and “AGI” mean Aultra Gold Inc. and our subsidiaries, unless the context otherwise requires. 2 Item 1. Description of Business Description of Aultra Gold, Inc (fka New World Entertainment Corp.) Business Organizational History Aultra Gold Inc. (formerly known as New World Entertainment Corp. and Morningstar Industrial Holdings Corp.) was incorporated under the laws of the State of Nevada on January 26, 2005 as Katie Gold Corp. and it was primarily engaged in the acquisition and exploration of mining properties until April On March 10, 2006, our shareholders unanimously adopted a resolution to conduct a forward split of our common stock on a 20 share for 1 share basis, payable as a dividend. The record date for the dividend was Friday, March 17, 2006, and the pay date was Monday, March 20, 2006. As a result of the dividend, the amount of our issued and outstanding common stock increased from 3,570,000 shares to 71,400,000 shares. On March 21, 2006, a Certificate of Amendment was filed with the Secretary of State in Nevada to change our name from Katie Gold Corp. to Morningstar Industrial Holdings Corp. At this time, we were still engaged in the acquisition and exploration of mining properties. On April 26, 2006, we filed Articles of Merger with the Secretary of State in Nevada to merge with New World Entertainment Corp., a private company incorporated in Nevada. As a result of the merger, we changed its name from Morningstar Industrial Holdings Corp. to New World Entertainment Corp and underwent a change in management. On May 26, 2006, we entered into a Loan Agreement under which 10,833,333 additional shares of our common stock were to be issued (as further described below). For reasons discussed below we subsequently decided to terminate such arrangement without further obligations whatsoever, and the resolution to issue the 10,833,333 shares of common stock was revoked without such shares issuance taking place. In addition, for reasons discussed below on January 22, 2007, we entered into a Share Exchange Agreement to issue 24,496,668 shares of our common stock and we expect a total of 95,896,668 shares of commons tock will be issued subsequent to this issuance (which is reduced from the amount of 106,730,001 shares previously reported under an 8K Report filed February 28, 2007 by cancellation of 10,833,333 common shares associated with the termination of the May 26, 2006 Loan Agreement as discussed below). On January 18, 2007, we filed a Certificate of Amendment to increase the number of shares of Common Stock which we are authorized to issue from 75,000,000 shares of Common Stock to 150,000,000 shares. On March 22, 2007, we filed a Certificate of Correction to correctly provide that the number of shares of Common Stock which we are actually authorized to issue is 500,000,000 shares and not 75,000,000 shares. The increase to 500,000,000 was approved by our shareholders holding majority of our issued and outstanding shares of common stock as of April 26, 2006, and our filing of a Certificate of Amendment on January 18, 2007, erroneously referenced that we were only authorized to issue up to 150,000,000 shares of our common stock. As discussed further above and below, on April 26, 2006, we filed Articles of Merger with the Secretary of State in Nevada to merge with New World Entertainment Corp., a private company incorporated in Nevada. At the time of the merger with New World Entertainment Corp., we intended to pursue acquisition and licensing of online gaming technologies; however, pursuant to the terms of the Release Agreement as more fully described forth below, we have since abandoned the strategy of acquiring and licensing of online gaming technologies. On October 22, 2007 one of our shareholders, Aultra Gold Capital, agreed to cancel 30,000,000 shares which reduced the number of outstanding shares to 65,293,334 as of that date. However in April 2008 the Company agreed to re-issue those shares to Rauno Perttu. Our fiscal year end is December 31. 3 Description Of Events Leading Up To, And Including, The Share Exchange Agreement Dated January 22, 2007 - Via Which We Acquired Aultra Gold Inc. (Canada) Organizational History Aultra Gold Inc. (Canada) (hereinafter referred to as “AGI”) was incorporated on January 20, 2006 as Dutch Mining (Canada) Ltd. under the laws of Canada, pursuant to the Business Corporations Act of British Columbia. It completed a formal name change to Aultra Gold Inc. on December 8, 2006. On January 22, 2007 (the “Closing Date”), we entered into a definitive Share Exchange Agreement (the "Agreement") with Strategic Minerals Inc., a Nevada corporation, AGI and certain other shareholders of AGI. Pursuant to the Agreement we agreed to acquire up to 100% of the outstanding equity of AGI from the stockholders of AGI (the “AGI Shareholders”) in exchange for the issuance by us to the AGI Shareholders of one share of our common stock, $0.001 par value (the “Common Stock”), for each issued common share of AGI (the “Acquisition”). General Overview of Business AGI is engaged in the business of acquiring and exploring gold and mineral properties with proven and probable reserves principally located in Nevada and Montana, USA, with the objective of identifying gold and mineralized deposits economically worthy of continued production and/or subsequent development, mining or sale. On May 31, 2006, AGI acquired the Basin Gulch property in Granite County, Montana, from Strategic Minerals, Inc. a Nevada corporation (“Strategic”) whereby Strategic granted AGI the exclusive right to explore, evaluate, develop, and mine the Basin Gulch Property. In consideration of the acquisition of the Basin Gulch Property, AGI issued to Strategic 20,000,000 of its common shares. Strategic is a related party to AGI. Recent Developments Change in Authorized Share Capital On January 18, 2007, we filed a Certificate of Amendment to increase the number of shares of Common Stock which we are authorized to issue from 75,000,000 shares of Common Stock to 150,000,000 shares. On March 22, 2007, we filed a Certificate of Correction to correctly provide that the number of shares of Common Stock which we are actually authorized to issue is 500,000,000 shares of Common Stock and not 75,000,000 shares. The increase to 500,000,000 was approved by our shareholders holding majority of our issued and outstanding shares of common stock as of April 26, 2006, and our filing of a Certificate of Amendment on January 18, 2007, erroneously referenced that we were only authorized to issue up to 150,000,000 shares of our common stock. On October 22, 2007 one of our shareholders, Aultra Gold Capital, agreed to cancel 30,000,000 shares which reduced the number of outstanding shares to 65,293,334 as of that date. In April 2008 it was agreed that those shares would be re-issued to Mr. Rauno Perttu. Other Information On April 6, 2006 Robert Biagioni resigned as our President, Chief Executive Officer and as a member of our board of directors. In addition, on that date Victoria Arnott also resigned as a member of our board of directors. On April 6, 2006 Michelle Dobson was appointed as our President, Chief Executive Officer and sole directorto fill the corresponding vacancies. Effective January 22, 2007, Ms. Dobson resigned from her positions as our Chief Executive Officer, President, Chief Financial Officer and sole director. Effective as of equal date, Mr. Rauno Perttu was appointed as our President, Secretary and Director to fill the corresponding vacancies created. In addition, effective as of the same date, Messrs. Edward Lawson, Richard Crofts and Jeremy Caddy were also appointed as our directors, and Ms. Baljinder Bhullar was appointed as our Chief Financial Officer to fill the corresponding vacancy created. 4 On January 23, 2007 we also completed a private placement for 200,000 units (the “Units”) at a price of $1.50 per Unit for aggregate gross proceeds of $300,000.
